DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Claims 5, 8, 12-15 and 19-21 are being examined. Claims 1-4, 6, 7, 9-11 and 16-18 are cancelled.
The cancellation of claim 10 overcomes the rejections under 112(a) to claim 10 in the Non-Final rejection of February 5, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, 12-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 include the limitation “a closed circuit is formed between the fuel tank and the bearing assembly such that liquid fuel supplied to the bearing assembly via the second channel is directly returned to the fuel tank via a return channel in fluid communication with the bearing assembly and the fuel tank.” Claims 8, 12-14 and 19-21 depend from claim 5. It is not clear in what sense the circuit is “closed.” 
In ¶30 of Applicant’s specification in the description of Fig. 3, it discloses “a closed loop/circuit may be formed between the fuel tank 304 and the bearing assembly 320b, such that the fuel that is supplied via the channel 330b-1 may be returned to the fuel tank 304 and/or the second fuel pump 310b via a return channel 330b-2.” This sentence is the only place where the term a “closed circuit” is used.  The “closed circuit” is shown in Fig. 3. Examiner has interpreted 
In the Remarks of May 5, 2021 on page 5, Applicant provides a dictionary definition that a closed circuit may be “any circuit through a series of stages or processes where nothing is added or taken away” from Collins dictionary. Applicant in their remarks on page 7 argues that Harris doesn’t teach a closed circuit because compressed air is mixed with the fuel along the closed circuit flow path (something added). Applicant also argues that the Harris teaches a branch that diverts fuel (something taken away) and hence, Harris doesn’t teach a closed circuit. 
Applicant’s supplied definition is not consistent with what is disclosed in Applicant’s specification.  The specification teaches filtering the fuel before it reaches the fuel tank. Filtering implies removing something from the fuel (taken away). This implies that something has been added to the fuel that needs to be removed, such as contaminants from the bearing assembly. Whether a filter is used or not, Applicant’s specification clearly implies something is added to the liquid fuel along the closed circuit formed between the fuel tank and the bearing assembly such that liquid fuel supplied to the bearing assembly via the second channel is directly returned to the fuel tank via a return channel in fluid communication with the bearing assembly and the fuel tank. Thus, the “closed circuit” as claimed is not “closed” in the sense that Applicant is arguing and for these reasons, one of ordinary skill in the art would not interpret Applicant’s system as closed. Hence, the meaning of “closed circuit” is unclear. Claims 8, 12-15 and 19-21 depend from claim 1.
Regarding claim 8, claim 5 includes the limitation “a closed circuit is formed between the fuel tank and the bearing assembly such that liquid fuel supplied to the bearing assembly via 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 12-14 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 7, 937, 946) in view of Tinney (US 2001/0015180), Agrawal (Agrawal, “Foil/Gas Bearing Technology-An Overview, ASME 97-GT-347, 1997) and Khosla et al. (US 2011/0197588).
Regarding claim 5, Harris discloses a system for an engine (10, Fig. 4), comprising: a combustion section (50); a bearing assembly (51); Harris discloses liquid fuel is flowed through the bearing assembly (51) under control of valve (64) and pump (65). Regulation of the fuel flow is required to ensure proper lubrication of the bearing (Col. 4:57-64). 
In Fig. 4, Harris discloses a single pump that sends fuel from a fuel tank to a combustor section and a bearing assembly. A branch in the circuit allows the pump to deliver fuel to both locations. This configuration is similar to the embodiment shown in Applicant’s Fig. 3A. Further, as is discussed in more detail below, it is similar to the embodiment shown in Fig. 2 of Tinney. The embodiment of Harris of Fig. 4 lacks two separate pumps where a first pump delivers fuel from the fuel tank to the combustor section via first channel and a second pump that delivers fuel from the fuel tank to a bearing assembly via a second channel. 
In more detail,  Harris discloses a fuel tank (Fig. 4, 66) and a pump (65) in fluid communication with the fuel tank and a channel extending from a discharge of the pump, the pump configured to provide liquid fuel from the fuel tank to the combustor section via a first path (In Fig. 4, the first path extends from the pump to the combustion section) and the pump configured to provide liquid fuel to the bearing assembly (51) via a second path (In Fig. 4, the second path extends from the pump, goes through valve 64 and then into bearing 52.  Then, the second path goes into hollow shaft passage and to bearing assembly 51) ; wherein a closed circuit is formed between the fuel tank and the bearing assembly such that liquid fuel supplied to the bearing assembly via the second path  is directly returned to the fuel tank via a return channel in fluid communication with the bearing assembly and the fuel tank (Fig. 4, the closed circuit is 
Harris lacks two pumps such that i) a first pump is in fluid communication with the fuel tank and a first channel extending from a discharge of the first pump, the first pump configured to provide liquid fuel from the fuel tank to the combustion section via the first channel and ii) a second pump in fluid communication with the fuel tank and a second channel extending from a discharge of the second pump, the second pump configured to provide liquid fuel from the fuel tank to the bearing assembly via the second channel, details of the bearing assembly and that the combustion section explicitly comprises a nozzle. 
As in Harris, Tinney teaches a first fuel pumping configuration (Fig. 2) where a single pump (51) sends fuel from the tank (39) to the combustion section (29, Fig. 1) and the bearing assembly (Engine 14 includes bearings) via single channel from the single pump that branches (37 and 47) to fluidly connect to the combustion section and the bearing assembly to the pump and the fuel tank. Equivalently, Tinney teaches a second fuel pumping configuration where a first pump sends fuel from the fuel tank via a first channel to the combustion section and a second pump sends fuel from the fuel tank via a second channel to the bearing assembly (In ¶32, Tinney recites, “as an alternative, lubricant line 47 could be fluidly coupled to tank 39 independent of fuel supply line 37. However, this alternative construction would require an additional pump.”). The first pumping configuration and the second pumping configuration perform an equivalent function, which is delivering fuel from the fuel tank to the combustion section and the bearing assembly.

Harris in view of Tinney discloses the invention as claimed and discussed above so far. Harris in view of Tinney doesn’t disclose details of the bearing assembly. Agrawal teaches a bearing assembly that includes a first structure (Fig. 5, Bearing Casing); a second structure (Shaft) that is movable relative to the first structure; and a membrane (Top Foil) disposed between the first structure and the second structure, wherein the membrane includes a plurality of perforations (Gaps in top foil, e.g., Fig. 7) that receives liquid (working fluid, page 1) and supplies the received liquid in a region between the membrane and the second structure (Figs. 4 and 5). Agrawal teaches one advantage of foil bearings is a soft failure mode. In particular, during bearing failure, the foil restrains the shaft assembly from excessive movement minimizing damage to other hardware (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bearing assembly of Harris in view of Tinney with a first structure, a second structure that is movable relative to the first structure; and a membrane disposed between the first structure and the second structure, wherein the membrane includes a 
Harris in view of Tinney and Agarwal discloses the invention as claimed and discussed above so far. Harris describes fuel injection means where fuel is delivered in droplet form to the compressed air (Col. 5:37-48), but, doesn’t provide explicit details of the fuel injection means, such as a description of a nozzle. Thus, Harris in view of Tinney and Agarwal lacks the combustion section includes a nozzle. Khosla teaches a fuel injector nozzle (10, Figs. 1-10, ¶21) for a combustion section of gas turbine engine (¶22). The fuel nozzles improve fuel atomization and reduced emissions in a gas turbine combustor (¶46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the combustion section of Harris in view of Tinney and Agrawal have a nozzle, as taught by Khosla, in order to improve fuel atomization and reduce emissions associated with the combustion.
Regarding claim 8, Tinney further teaches the second channel comprises a filter configured to filter liquid fuel conveyed via the return channel prior to reintroducing the liquid fuel to the fuel tank (In ¶29, Tinney teaches, “Although diesel fuel is normally suitable for direct use as an engine lubricant, a fuel filter in fuel line 37, downstream of fuel pump 51, could be used to remove contaminants from the fresh fuel to be used as a lubricant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lubrication system of Harris in view of Tinney, Agrawal and Khosla have the second channel comprises a filter configured to filter liquid fuel conveyed via the return channel prior to 
Regarding claim 12, Agarwal teaches the second structure (Shaft) is rotatable relative to the first structure.
Regarding claim 13, Agarwal teaches the first structure includes a case of the engine (the bearing casing is a case of the engine), and wherein the second structure includes a shaft of the engine (Shaft is a shaft of the engine).
	Regarding claim 14, Agarwal teaches a plurality of spring pads coupled to the first structure, wherein the spring pads are disposed between the first structure and the membrane (Fig. 5, bumps on bump foil. On page 4, Agrawal describes that the bumps act as springs.).
Regarding claim 15, Harris discloses an engine (10) comprising: a case (Fig. 4); a shaft (20); an inlet (Fig. 4, area ahead of fan 70); a compressor section (30) that compresses air received at the inlet; a combustor section (50) that combusts a mixture of compressed air provided by the compressor section and liquid fuel (Col. 4:36-44); a turbine (40) section that extracts energy from combusted mixture to drive the compressor section via a rotation of the shaft, where the shaft couples the compressor section and the turbine section; and a bearing assembly (51) that supports the shaft (Col. 3: 1-47). Harris discloses liquid fuel is flowed through the bearing assembly (51) under control of valve (64) and pump (65). Regulation of the fuel flow is required to ensure proper lubrication of the bearing (Col. 4:57-64). 
In Fig. 4, Harris discloses a single pump that sends fuel from a fuel tank to a combustor section and a bearing assembly. A branch in the circuit allows the pump to deliver fuel to both locations. This configuration is similar to the embodiment shown in Applicant’s Fig. 3A. Further, as is discussed in more detail below, it is similar to the embodiment shown in Fig. 2 of 
In more detail,  Harris discloses a fuel tank (Fig. 4, 66) and a pump (65) in fluid communication with the fuel tank and a channel extending from a discharge of the pump, the pump configured to provide liquid fuel from the fuel tank to the combustor section via a first path (In Fig. 4, the first path extends from the pump to the combustion section) and the pump configured to provide liquid fuel to the bearing assembly (51) via a second path (In Fig. 4, the second path extends from the pump, goes through valve 64 and then into bearing 52.  Then, the second path goes into hollow shaft passage and to bearing assembly 51) ; wherein a closed circuit is formed between the fuel tank and the bearing assembly such that liquid fuel supplied to the bearing assembly via the second path  is directly returned to the fuel tank via a return channel in fluid communication with the bearing assembly and the fuel tank (Fig. 4, the closed circuit is the channel from the fuel tank to the pump, from the pump to valve 64, from valve 64 to bearing 52, from bearing 52 into the hollow shaft passage 22, from the shaft passage 22 into bearing 51, from bearing 51 back to fuel tank 66. The return channel from the bearing 51 to the fuel tank 66 is direct as there are no intervening entities.).
Harris lacks two pumps such that i) a first pump is in fluid communication with the fuel tank and a first channel extending from a discharge of the first pump, the first pump configured to provide liquid fuel from the fuel tank to the combustion section via the first channel and ii) a second pump in fluid communication with the fuel tank and a second channel extending from a discharge of the second pump, the second pump configured to provide liquid fuel from the fuel 
As in Harris, Tinney teaches a first fuel pumping configuration (Fig. 2) where a single pump (51) sends fuel from the tank (39) to the combustion section (29, Fig. 1) and the bearing assembly (Engine 14 includes bearings) via single channel from the single pump that branches (37 and 47) to fluidly connect to the combustion section and the bearing assembly to the pump and the fuel tank. Equivalently, Tinney teaches a second fuel pumping configuration where a first pump sends fuel from the fuel tank via a first channel to the combustion section and a second pump sends fuel from the fuel tank via a second channel to the bearing assembly (In ¶32, Tinney recites, “as an alternative, lubricant line 47 could be fluidly coupled to tank 39 independent of fuel supply line 37. However, this alternative construction would require an additional pump.”). The first pumping configuration and the second pumping configuration perform an equivalent function, which is delivering fuel from the fuel tank to the combustion section and the bearing assembly.
Therefore, since these two fuel pumping configurations were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill of the art would have found it obvious to substitute the two pump fuel pumping configuration of Tinney, such that a first pump is in fluid communication with the fuel tank and a first channel extending from a discharge of the first pump, the first pump configured to provide liquid fuel from the fuel tank to the combustion section via the first channel and a second pump is in fluid communication with the fuel tank and a second channel extending from a discharge of the second pump, the second pump configured to provide liquid fuel from the fuel tank to the bearing assembly via the second channel, for the single pump fuel pumping configuration of Harris, MPEP 2144.06.

Harris in view of Tinney and Agarwal discloses the invention as claimed and discussed above so far. Harris describes fuel injection means where fuel is delivered in droplet form to the compressed air (Col. 5:37-48), but, doesn’t provide explicit details of the fuel injection means, such as a description of a nozzle. Thus, Harris in view of Tinney and Agarwal lacks the combustion section includes a nozzle. Khosla teaches a fuel injector nozzle (10, Figs. 1-10, ¶21) for a combustion section of gas turbine engine (¶22). The fuel nozzles improve fuel atomization and reduced emissions in a gas turbine combustor (¶46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the combustion section of Harris in view of Tinney and Agrawal have a nozzle, as taught by Khosla, in order to improve fuel atomization and reduce emissions associated with the combustion.
Claims 19, 20 and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 7, 937, 946), Tinney (US 2001/0015180), Agrawal (Agrawal, “Foil/Gas Bearing Technology-An Overview, ASME 97-GT-347, 1997) and Khosla et al. (US 2011/0197588), as applied to claim 14, and further in view of Fortmann (US 4,247,155).
Harris in view of Tinney, Argawal and Khosla teaches the invention essentially as claimed. Argawal is relied upon to teach details of the journal foil bearing in Harris. Argawal doesn’t teach details of the plurality of perforations.
Fortmann teaches foil thrust bearings Figs. 1-8 and a foil journal bearing in Fig. 9. The design of the thrust bearing in Fig. 7 appears to be identical to the design of the thrust bearing shown in Fig. 2 of Applicant’s specification. The journal bearing in Fig. 9 includes a plurality of perforations 20.
Regarding claim 19, Fortmann teaches the plurality of perforations is arrayed in one or more lines (Fig. 9, perforations 20 are in located in foil 16 in a line along the curved surface of membrane 16).
Regarding claim 20, Fortmann teaches the one or more lines of the plurality of perforations 20 are positioned on the membrane 16 above a space between circumferentially adjacent spring pads 18 of the plurality of spring pads (Fig. 9 shows spring pad supports 18, Col. 2:26-48. Three spring pads 18 are shown surrounding the shaft. The plurality of perforations 20 are shown positioned above a space between two of the spring pads 18.).
Regarding claim 21, Harris in view of Tinney, Agrawal, Khosla teaches the liquid in the bearing is fuel. Fortmann further teaches the plurality of perforations provides a passageway through the membrane through which liquid may flow to an area between the membrane and the second structure (Col. 2:41-48 teaches the perforations 20 provide a passageway through which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bearings of Harris in view of Tinney, Agrawal, Khosla have, the plurality of perforations is arrayed in one or more lines (Claim 19), the one or more lines of the plurality of perforations positioned on the membrane above a space between circumferentially adjacent spring pads of the plurality of spring pads (Claim 20) and the plurality of perforations provides a passageway through the membrane through which liquid fuel may flow to an area between the membrane and the second structure (Claim 21), as taught by, Fortmann in order to maximize pressure maintenance by efficiently replacing fluid lost due to side leakage and to allow proper foil deflection and free fluid flow.
Response to Arguments
In the Remarks of 5 May 2021, Applicant first argues that Harris fails to teach a closed circuit. Applicant appears to be arguing against the base reference Harris individually. In response to Applicant's arguments against the base reference Harris individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986). In particular, Applicant argues that Harris fails to disclose “a closed circuit” because fuel within the closed circuit flow path is directed out of the closed circuit flow path to the combustor. However, this argument doesn’t account for the modifications of Harris in view of Tinney and is improper. 

	On pages 7-9 of their Remarks, Applicant argues the combination of Harris and Tinney is improper for a number of reasons. 
First, Applicant argues MPEP 2183 is improperly applied as the claims are not means-plus function claims. Examiner directs Applicant to please see MPEP 2144.06: Art Recognized Equivalence for the Same Purpose. 
	Next, on page 8 of their remarks, Applicant argues a single pump configuration and a two pump configuration don’t perform an equivalent function. Examiner doesn’t find this argument persuasive. First, in Figs. 3 and 3A, Examiner notes that Applicant’s own specification discloses a single pump configuration and a two pump configuration as alternate embodiments.  These 
In more detail. In Fig. 4, Harris teaches a pump 65 connected to a fuel tank 66 on one end and to a first line on the end. The first line branches to a first channel that goes to the combustor 50 and a second channel that goes to the bearing assembly 52. The second channel has a valve 64 that controls flow to the bearing assembly. The pump 65 controls the fluid flow of fuel to the combustor and the bearing assembly. 
In Fig. 2, Tinney teaches a pump 51 connected to a fuel tank 39 on one end and to first line on the other end. The first line branches to a first channel 37 that goes to a combustor and a second channel 47 that goes to a bearing assembly. The second channel can have a valve 33 (shown in Fig. 1 and dashed lines in Fig. 2) that controls the flow to the bearing assembly. The pump 51 controls the fluid flow of fuel to the combustor and the bearing assembly. Thus, the single pump configurations Harris and Tinney are similar to the one another in both their components and the functions that are performed. 
Then, as described above, Tinney teaches a second configuration, which is a prior art recognized equivalent, where the flow of fuel to the combustor and the bearing assembly is controlled using a first pump to send fuel from the fuel tank via a first channel and a second pump to send fuel to the bearing assembly via a second channel. This teaching is applied to Harris. Both the single pump and two configurations are functionally equivalent to one another in that fuel is supplied and controlled to each of the bearing assembly and combustor from the fuel tank.
Applicant argues that a configuration with one pump and a configuration with two pumps are not functionally equivalent because adding an additional pump will lead to a less compact 
On pages 8-9, Applicant then argues that the combination of Harris and Tinney is improper because the modifications would lead to a less compact engine design. Hence, one of skill of the art would not make the proposed modifications.  For example, Applicant cites a quote from the prosecution history of Harris that states that it is desirable to make the engine light weight and a prior art lubrication required a pump that could be eliminated. Hence, one of skill of the art would not modify Harris in view of Tinney to use two pumps because it would lead to a heavier and less compact engine design. However, there is no evidence in the record that 
Finally, on page 9, Applicant argues that using two pumps as compared to one pump would change the principal of operation of the prior art invention being modified because it would make the design heavier. Hence, the modification of Harris in view of Tinney is improper. This argument is not persuasive. First, as discussed above, a two pump design is not necessarily heavier than a single pump design. Second, making something heavier doesn’t necessarily change the principal of operation of a device. Applying this argument to the single pump configuration of Harris, a substitution of a first pump for a second pump that is heavier than the first pump would change the principle of operation the single pump configuration, which is not true. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./Examiner, Art Unit 3741          /TODD E MANAHAN/                                                  Supervisory Patent Examiner, Art Unit 3741